Exhibit 99.1 FOR IMMEDIATE RELEASE ANNALY CAPITAL MANAGEMENT, INC. REPORTS 2nd QUARTER 2014 RESULTS ● GAAP net loss of $335.5 million, $0.37 loss per common share ● Core earnings of $300.4 million, $0.30 earnings per common share ● Strong capital position with capital ratio of 15.4% and leverage of 5.3:1 ● Book value of $13.23, up from $12.30 as of prior quarter ● Net interestrate spreadof 1.26%, up from 0.90% in prior quarter New York, New York–August 6, 2014–Annaly Capital Management, Inc. (NYSE: NLY) today announced its financial results for the quarter ended June 30, 2014. Financial Performance GAAP net loss for the quarter ended June 30, 2014 was $335.5 million or $0.37 per average common share as compared to GAAP net loss of $203.4 million or $0.23 per average common share for the quarter ended March 31, 2014, and GAAP net income of $1.6 billion or $1.71 per average common share for the quarter ended June 30, 2013. The decrease from the quarter ended March 31, 2014 to the quarter ended June 30, 2014 was largely due to a decline in other income, partially offset by higher interest income. The decrease in other income is primarily attributable to higher net losses on interest rate swaps, a significant portion of which were realized upon terminations of interest rate swaps with shorter remaining maturities during the current quarter, and lower gains on disposal of investments, partially offset by lower unrealized losses on interest-only Agency mortgage-backed securities and trading assets. The decrease from the quarter ended June 30, 2013 to the quarter ended June 30, 2014 was largely attributable to higher net losses on interest rate swaps, a significant portion of which were realized upon terminations of interest rate swaps with shorter remaining maturities during the current quarter, and higher unrealized losses on interest-only Agency mortgage-backed securities and trading assets. Core earnings for the quarter ended June 30, 2014 was $300.4 million or $0.30 per average common share as compared to $239.7 million or $0.23 per average common share for the quarter ended March 31, 2014, and $294.2 million or $0.29 per average common share for the quarter ended June 30, 2013. "Core earnings" represents a non-GAAP measure and is defined as net income (loss) excluding gains or losses on disposals of investments and termination of interest rate swaps, unrealized gains or losses on interest rate swaps and Agency interest-only mortgage-backed securities, net loss on extinguishment of the 4% Convertible Senior Notes due 2015, net gains and losses on trading assets, impairment losses and loss on previously held equity interest in CreXus Investment Corp. For the quarter ended June 30, 2014, the annualized yield on average interest-earning assets was 3.20% and the annualized cost of funds on average interest-bearing liabilities, including the net interest payments on interest rate swaps, was 1.94%, which resulted in an average interest rate spread of 1.26%. This represented a 36 basis point increase from the 0.90% average interest rate spread for the quarter ended March 31, 2014, and a 25 basis point increase from the 1.01% average interest rate spread for the quarter ended June 30, 2013. Net interest margin for the quarters ended June 30, 2014, March 31, 2014 and June 30, 2013 was 1.57%, 1.32% and 1.20%, respectively.Our annualized yield on average interest-earning assets was relatively unchanged for the quarter ended June 30, 2014 when compared to the quarter ended March 31, 2014. Our annualized cost of funds on average interest-bearing liabilities decreased for the quarter ended June 30, 2014 when compared to the quarter ended March 31, 2014 as a result of the Company unwinding a significant portion of its interest rate swaps with shorter remaining maturities during the period. Wellington J. Denahan, Chairman and Chief Executive Officer of Annaly, commented on the Company’s results. “We welcome the continued reduction of monetary policy influences on the markets and all the opportunities it brings. We continue to feel comfortable in our ability to sustain attractive risk-adjusted returns in the quarters ahead.” Asset Portfolio Investment Securities, which are comprised of Agency mortgage-backed securities and Agency debentures, were $82.4 billion at June 30, 2014, compared to $77.8 billion at March 31, 2014 and $95.8 billion at June 30, 2013.As of June 30, 2014, substantially all of the Company’s Investment Securities were Fannie Mae, Freddie Mac and Ginnie Mae mortgage-backed securities and debentures.Fixed-rate Agency mortgage-backed securities and debentures comprised 95% of the Company’s Investment Securities portfolio at June 30, 2014.Adjustable-rate Agency mortgage-backed securities and debentures comprised 5% of the Company’s Investment Securities portfolio.During the quarter ended June 30, 2014, the Company disposed of $6.1 billion of Investment Securities, resulting in a realized gain of $5.9 million.During the quarter ended March 31, 2014, the Company disposed of $5.0 billion of Investment Securities, resulting in a realized gain of $80.7 million.During the quarter ended June 30, 2013, the Company disposed of $14.8 billion of Investment Securities, resulting in a realized gain of $148.0 million. The Constant Prepayment Rate for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013, was 7%, 6% and 17%, respectively.The net amortization of premiums and accretion of discounts on Investment Securities for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013, was $149.6 million, $119.0 million, and $320.2 million, respectively.The total net premium balance on Investment Securities at June 30, 2014, March 31, 2014, and June 30, 2013, was $5.4 billion, $5.1 billion, and $5.3 billion, respectively. The amortized cost basis of the Company’s non-interest-only Investment Securities at June 30, 2014, March 31, 2014, and June 30, 2013, was 105.5%, 105.2%, and 104.6%, respectively. The amortized cost basis of the Company’s interest-only Investment Securities at June 30, 2014, March 31, 2014, and June 30, 2013, was 15.1%, 14.7%, and 14.2%, respectively. The Company’s commercial investment portfolio consists of commercial real estate investments and corporate debt. Commercial real estate debt and preferred equity, including securitized loans, totaled $1.6 billion and investments in commercial real estate totaled $74.4 million at June 30, 2014. Commercial real estate debt and preferred equity, including securitized loans, totaled $1.6 billion and investments in commercial real estate totaled $40.3 million at March 31, 2014.The commercial investment portfolio, net of financing, represented 11% of stockholders’ equity at June 30, 2014, compared to 12% at March 31, 2014. The weighted average yield on commercial real estate debt and preferred equity as of June 30, 2014, March 31, 2014, and June 30, 2013, was 8.93%, 9.13% and 9.90%, respectively. The weighted average levered equity yield on investments in commercial real estate, excluding real estate held-for-sale, as of June 30, 2014, March 31, 2014, and June 30, 2013, was 9.23%, 11.69% and 12.71%, respectively. Current quarter acquisitions of commercial real estate have a lower weighted average yield during the first year as a result of transaction costs. The weighted average levered stabilized equity yield related to current quarter acquisitions is estimated to be 13.39%. Capital and Funding At June 30, 2014, total stockholders’ equity was $13.4 billion. Leverage at June 30, 2014, March 31, 2014, and June 30, 2013, was 5.3:1, 5.2:1 and 6.2:1, respectively.Leverage includes repurchase agreements, Convertible Senior Notes, securitized debt, loan participation and mortgages payable. Securitized debt, loan participation and mortgages payable are non-recourse to the Company.At June 30, 2014, March 31, 2014, and June 30, 2013, the Company’s capital ratio, which represents the ratio of stockholders’ equity to total assets, was 15.4%, 15.2%, and 12.9%, respectively.At June 30, 2014, March 31, 2014, and June 30, 2013, the Company’s net capital ratio was 15.4%, 15.4%, and 13.3%, respectively. The Company’s net capital ratio takes into account the net balances of its U.S Treasury securities and U.S Treasury securities sold, not yet purchased, reverse repurchase agreements and repurchase agreements, and securities borrowed and securities loaned.On a GAAP basis, the Company produced an annualized return (loss) on average equity for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013 of (10.32%), (6.52%), and 45.87%, respectively. On a Core earnings basis, the Company provided an annualized return on average equity for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013, of 9.24%, 7.68%, and 8.24%, respectively. At June 30, 2014, March 31, 2014, and June 30, 2013 the Company had outstanding $70.4 billion, $64.5 billion, and $81.4 billion of repurchase agreements, respectively, with weighted average borrowing rates of 1.59%, 2.43%, and 1.72%, respectively, after giving effect to the Company’s interest rate swaps, and weighted average remaining maturities of 173 days, 187 days, and 191 days, respectively. At June 30, 2014, March 31, 2014, and June 30, 2013, the Company had a common stock book value per share of $13.23, $12.30 and $13.03, respectively. The following table presents the principal balance and weighted average rate of repurchase agreements by maturity at June 30, 2014: Maturity Principal Balance Weighted Average Rate (dollars in thousands) Within 30 days $ % 30 to 59 days % 60 to 89 days % 90 to 119 days % Over 120 days(1) % Total $ % (1) Approximately 13% of the total repurchase agreements have a remaining maturity over 1 year. Hedge Portfolio At June 30, 2014, the Company had entered into interest rate swaps with a net notional amount of $30.8 billion and interest rate swaptions with a net notional amount of $2.6 billion, or 48% of the Company’s repurchase agreements, compared to 94% of the Company’s repurchase agreements at March 31, 2014 and 63% of the Company’s repurchase agreements at June 30, 2013.During the quarter ended June 30, 2014, the Company realized losses of $772.5 million upon terminating a significant portion of its interest rate swaps with shorter remaining maturities. Changes in the unrealized gains or losses on the interest rate swaps are reflected in the Company’s Consolidated Statements of Comprehensive Income (Loss).The purpose of the interest rate swaps is to mitigate the risk of rising interest rates that affect the Company’s cost of funds.Since the Company pays a fixed rate and receives a floating rate on the notional amount of the swaps, the intended effect of the swaps is to lock in a cost of financing.As of June 30, 2014, the swap portfolio, excluding forward starting swaps, had a weighted average pay rate of 2.48%, a weighted average receive rate of 0.21% and weighted average maturity of 8.87 years. At June 30, 2014, the Company had entered into interest rate swaptions with a net notional amount of $2.6 billion. Changes in the unrealized gains or losses on the interest rate swaptions are reflected in the Company’s Consolidated Statements of Comprehensive Income (Loss).The interest rate swaptions provide the Company with the option to enter into an interest rate swap agreement for a specified notional amount, duration, and pay and receive rates.As of June 30, 2014, the long swaption portfolio had a weighted average pay rate of 3.16% and weighted average maturity of 3.86 months. As of June 30, 2014, there were no short swaption positions. The following table summarizes certain characteristics of the Company’s interest rate swaps at June 30, 2014: Maturity Current Notional (1) Weighted Average Pay Rate (2) (3) Weighted Average Receive Rate (2) Weighted Average Years to Maturity (2) (dollars in thousands) 0 - 3 years $ % % 3 - 6 years % % 6 - 10 years % % Greater than 10 years % % Total / Weighted Average $ % % (1) Notional amount includes $1.3 billion in forward starting pay fixed swaps. (2) Excludes forward starting swaps. (3) Weighted average fixed rate on forward starting pay fixed swaps was 3.10%. The following table summarizes certain characteristics of the Company’s interest rate swaptions at June 30, 2014: Current Underlying Notional Weighted Average Underlying Pay Rate Weighted Average Underlying Receive Rate Weighted Average Underlying Years to Maturity Weighted Average Months to Expiration (dollars in thousands) Long $ 3.16% 3M LIBOR Key Metrics The following table presents key metrics of the Company’s portfolio, liabilities and hedging positions, and performance as of and for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013: June 30, 2014 March 31, 2014 June 30, 2013 Portfolio Related Metrics: Fixed-rate Agency mortgage-backed securities and debentures as a percentage of portfolio 95% 93% 92% Adjustable-rate Agency mortgage-backed securities and debentures as a percentage of portfolio 5% 7% 8% Weighted average yield on commercial real estate debt and preferred equity at period-end 8.93% 9.13% 9.90% Weighted average net equity yield on investments in commercial real estate at period-end(1) 9.23% 11.69% 12.71% Liabilities and Hedging Metrics: Weighted average days to maturity on repurchase agreements outstanding at period-end Notional amount of interest rate swaps and swaptions as a percentage of repurchase agreements 48% 94% 63% Weighted average pay rate on interest rate swaps at period-end (2) 2.48% 2.16% 2.05% Weighted average receive rate on interest rate swaps at period-end (2) 0.21% 0.19% 0.22% Weighted average net rate on interest rate swaps at period-end (2) 2.27% 1.97% 1.83% Leverage at period-end(3) 5.3:1 5.2:1 6.2:1 Capital ratio at period end 15.4% 15.2% 12.9% Net capital ratio at period end 15.4% 15.4% 13.3% Performance Related Metrics: Annualized yield on average interest earning assets during the quarter (4) 3.20% 3.21% 2.54% Annualized cost of funds on average interest bearing liabilities during the quarter (5) 1.94% 2.31% 1.53% Annualized interest rate spread during the quarter 1.26% 0.90% 1.01% Net interest margin 1.57% 1.32% 1.20% Annualized return (loss) on average equity (10.32%) (6.52%) 45.87% Annualized Core return on average equity 9.24% 7.68% 8.24% Common dividend declared during the quarter Book value per common share Excludes real estate held-for-sale. Excludes forward starting swaps. Includes repurchase agreements, Convertible Senior Notes, securitized debt, loan participation and mortgages payable. Securitized debt, loan participation and mortgages payable are non-recourse to the Company. Average interest earning assets reflects the average amortized cost of our investments during the period. Includes interest expense on interest rate swaps. The following table presents a reconciliation between GAAP net income and Core earnings for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013: For the quarters ended June 30, 2014 March 31, 2014 June 30, 2013 (dollars in thousands) GAAP net income $ ) $ ) $ Realized (gains) losses on termination of interest rate swaps Unrealized (gains) losses on interest rate swaps ) ) Net (gains) losses on disposal of investments ) ) ) Net (gains) losses on trading assets ) Net unrealized (gains) losses on interest-only Agency mortgage-backed securities ) ) Impairment of goodwill - - Loss on previously held equity interest in CreXus - - Core earnings $ $ $ GAAP net incomeper average common share $ ) $ ) $ Core earningsper average common share $ $ $ The following table presents the components of the Company’s interest income and interest expense for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013: For the quarters ended June 30, March 31, June 30, Interest income: Investment Securities $ $ $ Commercial investment portfolio(1) U.S. Treasury securities - Securities loaned - Reverse repurchase agreements Other 79 53 Total interest income Interest expense: Repurchase agreements Convertible Senior Notes U.S. Treasury securities sold, not yet purchased - Securities borrowed - 95 Securitized debt of consolidated VIE - Participation sold Total interest expense Net interest income $ $ $ (1) Consists of commercial real estate debt and preferred equity and corporate debt. Dividend Declarations Common dividends declared for the quarters ended June 30, 2014, March 31, 2014, and June 30, 2013 were $0.30, $0.30, and $0.40 per common share, respectively.The Company distributes dividends based on its current estimate of taxable earnings per common share, not GAAP net income. Taxable earnings and GAAP net income will typically differ due to items such as non-taxable unrealized and realized gains and losses, differences in premium amortization and discount accretion, non-deductible general and administrative expenses and other GAAP to tax differences. The annualized dividend yield on the Company’s common stock for the quarter ended June 30, 2014, based on the June 30, 2014 closing price of $11.43, was 10.50%, as compared to 10.94% for the quarter ended March 31, 2014, and 12.73% for the quarter ended June 30, 2013. Other Information Annaly’s principal business objective is to generate net income for distribution to its shareholders from its investments. Annaly is a Maryland corporation that has elected to be taxed as a real estate investment trust (“REIT”). Annaly is managed and advised by Annaly Management Company LLC. The Company prepares a supplement to provide additional quarterly information for the benefit of its shareholders. The supplement can be found at the Company’s website in the Investor Relations section under “Quarterly Supplemental Information”. Conference Call The Company will hold the second quarter 2014 earnings conference call on August 7, 2014 at 10:00 a.m. EDT.The number to call is 888-317-6003 for domestic calls and 412-317-6061 for international calls.The conference passcode is 0006993.There will also be an audio webcast of the call on www.annaly.com.The replay of the call is available for one week following the conference call. The replay number is 877-344-7529 for domestic calls and 412-317-0088 for international calls and the conference passcode is 10049842. If you would like to be added to the e-mail distribution list, please visit www.annaly.com, click on Investor Relations, then select Email Alerts and complete the email notification form. This news release and our public documents to which we refer contain or incorporate by reference certain forward-looking statements which are based on various assumptions (some of which are beyond our control) and may be identified by reference to a future period or periods or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "anticipate," "continue," or similar terms or variations on those terms or the negative of those terms. Actual results could differ materially from those set forth in forward-looking statements due to a variety of factors, including, but not limited to, changes in interest rates; changes in the yield curve; changes in prepayment rates; the availability of mortgage-backed securities and other securities for purchase; the availability of financing and, if available, the terms of any financings; changes in the market value of our assets; changes in business conditions and the general economy; our ability to grow the commercial mortgage business; credit risks related to our investments in commercial real estate assets and corporate debt; our ability to consummate any contemplated investment opportunities; changes in government regulations affecting our business; our ability to maintain our qualification as a REIT for federal income tax purposes; our ability to maintain our exemption from registration under the Investment Company Act of 1940, as amended; risks associated with the businesses of our subsidiaries, including the investment advisory business of a wholly-owned subsidiary and the broker-dealer business of a wholly-owned subsidiary. For a discussion of the risks and uncertainties which could cause actual results to differ from those contained in the forward-looking statements, see "Risk Factors" in our most recent Annual Report on Form 10-K and any subsequent Quarterly Reports on Form 10-Q. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions which may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) June 30, March 31, December 31, September 30, June 30, 2013 (1) (Unaudited) (Unaudited) (Unaudited) (Unaudited) ASSETS Cash and cash equivalents $ Reverse repurchase agreements - Securities borrowed - Investments, at fair value: U.S. Treasury securities - - - Agency mortgage-backed securities Agency debentures Investment in affiliates Commercial real estate debt and preferred equity (2) Investments in commercial real estate Corporate debt, held for investment Receivable for investments sold Accrued interest and dividends receivable Receivable for investment advisory income Intangible for customer relationships - - - Goodwill Interest rate swaps, at fair value Other derivatives, at fair value Other assets Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: U.S. Treasury securities sold, not yet purchased, at fair value $
